 

EXHIBIT 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made by and between Concho Resources
Inc., a Delaware corporation (“Company”), and Jack F. Harper (“Executive”).

W I T N E S S E T H:

WHEREAS, Company desires to employ Executive in an executive capacity on the
terms and conditions, and for the consideration, hereinafter set forth and
Executive desires to be employed by Company on such terms and conditions and for
such consideration;

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, Company and Executive agree as follows:

ARTICLE 1:  DEFINITIONS AND INTERPRETATIONS

1.1       Definitions. 

(a)                “Annual Base Salary” shall mean an amount equal to the
greater of:

(i)                             Executive’s base salary at the annual rate in
effect pursuant to Section 4.1 at the date of Executive’s Involuntary
Termination;

(ii)                           Executive’s base salary at the annual rate in
effect pursuant to Section 4.1 on the date that is 60 days prior to the date of
Executive’s Involuntary Termination; or

(iii)                         Executive’s base salary at the annual rate in
effect pursuant to Section 4.1 immediately prior to a Change of Control if
Executive’s employment shall be subject to an Involuntary Termination during the
Change of Control Period.

(b)               “Average Annual Bonus” shall mean the average of the annual
cash performance bonuses, if any, paid to Executive by Company pursuant to
Section 4.2 with respect to the two calendar years ending prior to the date of
Executive’s Involuntary Termination; provided, however, that if (i) Executive
was not employed by Company for the entirety of any calendar year used in such
averaging period or (ii) Executive was employed by Company for the entirety of
any calendar year used in such averaging period but was not paid an annual cash
performance bonus for such calendar year solely due to a termination of
Executive’s employment prior to the date such bonus would otherwise have been
paid, then, in either such case and solely for purposes of determining the
“Average Annual Bonus,” Executive shall be deemed to have been paid an annual

 

--------------------------------------------------------------------------------

 

 

cash performance bonus for such calendar year in an amount equal to 85% of his
Annual Base Salary.

(c)                  “Board”  shall mean the Board of Directors of Company.

(d)               “Cause”  shall mean Executive (i) has engaged in gross
negligence, gross incompetence or willful misconduct in the performance of
Executive’s duties, (ii) has refused, without proper reason, to perform
Executive’s duties, (iii) has materially breached any material provision of this
Agreement or corporate policy or code of conduct established by Company, (iv)
has willfully engaged in conduct which is materially injurious to Company or its
subsidiaries (monetarily or otherwise), (v) has committed an act of fraud,
embezzlement or willful breach of a fiduciary duty to Company or an affiliate
(including the unauthorized disclosure of confidential or proprietary material
information of Company or an affiliate), (vi) has been convicted of (or pleaded
no contest to) a crime involving fraud, dishonesty or moral turpitude or any
felony, or (vii) has used Company securities owned or controlled by Executive as
collateral for a securities margin account.

(e)                “Change in Duties” shall mean:

(i)                             The occurrence, prior to the date that a Change
of Control Period begins or after the expiration of a Change of Control Period,
of any one or more of the following without the consent of Executive:

(1)               a reduction in the rank of Executive’s title as an officer of
Company from that previously applicable to Executive (it is specifically agreed
that any change in Executive’s position(s) or title(s) with Company shall not
constitute a Change in Duties under this clause unless the rank of Executive’s
title as an officer is reduced in connection with such change (for example, a
reduction in rank from vice president to assistant vice president));

(2)               a reduction in Executive’s base salary; or

(3)               a material diminution in employee benefits (including but not
limited to medical, dental, life insurance and long-term disability plans) and
perquisites applicable to Executive from those substantially similar to the
employee benefits and perquisites provided by Company (including its
subsidiaries) to similarly situated executives; or

(ii)                           The occurrence, within a Change of Control
Period, of any one or more of the following without the consent of Executive:

(1)               a material reduction in the nature or scope of Executive’s
authorities or duties from those applicable to Executive immediately prior to
the date on which a Change of Control Period begins;

 

--------------------------------------------------------------------------------

 

 

(2)               a reduction in Executive’s base salary from that provided to
Executive immediately prior to the date on which a Change of Control Period
begins;

(3)               a diminution in Executive’s eligibility to participate in
bonus, stock option, incentive award and other compensation plans which provide
opportunities to receive compensation which are the greater of (A) the
opportunities provided by Company (including its subsidiaries) for similarly
situated executives or (B) the opportunities under any such plans under which
Executive was participating immediately prior to the date on which a Change of
Control Period begins;

(4)               a material diminution in employee benefits (including but not
limited to medical, dental, life insurance and long-term disability plans) and
perquisites applicable to Executive from the greater of (A) the employee
benefits and perquisites provided by Company (including its subsidiaries) to
similarly situated executives or (B) the employee benefits and perquisites to
which Executive was entitled immediately prior to the date on which a Change of
Control Period begins; or

(5)               a change in the location of Executive’s principal place of
employment by Company (including its subsidiaries) by more than 10 miles from
the location where Executive was principally employed immediately prior to the
date on which a Change of Control Period begins.

(f)                “Change of Control” shall mean:

(i)                             a merger of Company with another entity, a
consolidation involving Company, or the sale of all or substantially all of the
assets of Company to another entity if, in any such case, (1) the holders of
equity securities of Company immediately prior to such transaction or event do
not beneficially own immediately after such transaction or event equity
securities of the resulting entity entitled to 50% or more of the votes then
eligible to be cast in the election of directors generally (or comparable
governing body) of the resulting entity in substantially the same proportions
that they owned the equity securities of Company immediately prior to such
transaction or event or (2) the persons who were members of the Board
immediately prior to such transaction or event shall not constitute at least a
majority of the board of directors of the resulting entity immediately after
such transaction or event;

(ii)                           the dissolution or liquidation of Company;

(iii)                         when any person or entity, including a “group” as
contemplated by Section 13(d)(3) of the Securities Exchange Act of 1934,
acquires or gains ownership or control (including, without limitation, power to
vote) of more than 50% of the combined voting power of the outstanding
securities of Company; or

 

--------------------------------------------------------------------------------

 

 

(iv)                         individuals, who, as of the Effective Date,
constitute members of the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the Effective Date whose election,
or nomination for election by Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered for purposes of this definition as though such individual was a
member of the Incumbent Board, but excluding, for these purposes, any such
individual whose initial assumption of office as a director occurs as a result
of an actual or threatened election contest with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of any individual, entity or group other than the
Board.

For purposes of the preceding sentence, (1) “resulting entity” in the context of
a transaction or event that is a merger, consolidation or sale of all or
substantially all assets shall mean the surviving entity (or acquiring entity in
the case of an asset sale) unless the surviving entity (or acquiring entity in
the case of an asset sale) is a subsidiary of another entity and the holders of
common stock of Company receive capital stock of such other entity in such
transaction or event, in which event the resulting entity shall be such other
entity, and (2) subsequent to the consummation of a merger or consolidation that
does not constitute a Change of Control, the term “Company” shall refer to the
resulting entity and the term “Board” shall refer to the board of directors (or
comparable governing body) of the resulting entity.

(g)               “Change of Control Period” shall mean, with respect to a
Change of Control, the two-year period beginning on the date upon which such
Change of Control occurs.

(h)               “Code”  shall mean the Internal Revenue Code of 1986, as
amended.

(i)                 “Compensation Committee” shall mean the Compensation
Committee of the Board.

(j)                 “Disability”  shall mean that, as a result of Executive’s
incapacity due to physical or mental illness, Executive shall have been absent
from the full-time performance of Executive’s duties for six consecutive months
and Executive shall not have returned to full-time performance of Executive’s
duties within 30 days after written notice of termination is given to Executive
by Company (provided, however, that such notice may not be given prior to 30
days before the expiration of such six-month period).

(k)               “Effective Date” shall mean March 19, 2014.

(l)                 “Involuntary Termination” shall mean any termination of
Executive’s employment with Company which:

(i)                             does not result from a resignation by Executive
(other than a resignation pursuant to clause (ii) of this Section 1.1(l)); or

 

--------------------------------------------------------------------------------

 

 

(ii)                           results from a resignation by Executive on or
before the date which is 60 days after the date upon which Executive receives
notice of a Change in Duties;

provided, however, the term “Involuntary Termination” shall not include a
termination for Cause or any termination as a result of death or Disability.

(m)             “Monthly Severance Amount” shall mean an amount equal to
one-twelfth of Executive’s Annual Base Salary.

1.2       Interpretations. 

In this Agreement, unless a clear contrary intention appears, (a) the words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular Article, Section or other
subdivision, (b) reference to any Article or Section, means such Article or
Section hereof, (c) the words “including” (and with correlative meaning
“include”) means including, without limiting the generality of any description
preceding such term, and (d) where any provision of this Agreement refers to
action to be taken by either party, or which such party is prohibited from
taking, such provision shall be applicable whether such action is taken directly
or indirectly by such party.

ARTICLE 2:  EMPLOYMENT AND DUTIES

2.1       Employment. 

Effective as of the Effective Date and continuing for the period of time set
forth in Section 3.1, Executive’s employment by Company shall be subject to the
terms and conditions of this Agreement.

2.2       Positions. 

From and after the Effective Date, (a) Executive shall serve as an officer of
Company in the position or positions determined by the Board and (b) Executive
shall be employed by Company or a subsidiary or affiliate of Company.  The Board
may at any time and from time to time assign Executive to a different position
or positions with Company and cause Executive to be employed by Company or any
subsidiary or affiliate of Company; provided, however, that any such assignment
shall not impair any rights Executive may have under Section 3.3 as a result of
such assignment.  Subject to the provisions of the last sentence of Section 5.7,
employment with a subsidiary or affiliate of Company pursuant to the preceding
sentence shall be considered as employment with Company for purposes of this
Agreement.

2.3       Duties and Services.

Executive agrees to serve in the positions referred to in Section 2.2 and to
perform diligently and to the best of Executive’s abilities the duties and
services appertaining to such offices, as well as such additional duties and
services appropriate to such offices which the parties mutually may agree upon
from time to time.  Executive’s employment shall also be subject to the policies
maintained and established by Company that are of general applicability to
Company’s executive employees, as such policies may be amended from time to
time.

2.4       Other Interests.

Executive agrees, during the period of Executive’s employment by Company, to
devote substantially all of Executive’s business time, energy and best efforts
to the business and affairs of Company and its affiliates and not to engage,
directly or indirectly, in any other business or businesses, whether or not
similar to that of Company, except with the

 

--------------------------------------------------------------------------------

 

 

consent of the Board.  The foregoing notwithstanding, the parties recognize and
agree that, subject to Section 1.1(d)(vii), Executive may engage in passive
personal investment and charitable activities that do not conflict with the
business and affairs of Company or interfere with Executive’s performance of
Executive’s duties hereunder, which shall be at the sole determination of the
Board.  As of the date of this Agreement, the Board has approved the activities
set forth on Attachment A to this Agreement.

2.5       Duty of Loyalty.

Executive acknowledges and agrees that Executive owes a fiduciary duty of
loyalty to act at all times in the best interests of Company.  In keeping with
such duty, Executive shall make full disclosure to Company of all business
opportunities pertaining to Company’s business and shall not appropriate for
Executive’s own benefit business opportunities concerning Company’s business.

ARTICLE 3:  TERM AND TERMINATION OF EMPLOYMENT

3.1       Term. 

Unless sooner terminated pursuant to other provisions hereof, Company agrees to
employ Executive for the period beginning on the Effective Date and ending on
the third anniversary of the Effective Date (the “Initial Expiration Date”);
provided, however, that beginning on the Initial Expiration Date, and on each
anniversary of the Initial Expiration Date thereafter, if Executive’s employment
under this Agreement has not been terminated pursuant to Section 3.2 or 3.3,
then said term of employment shall automatically be extended for an additional
one-year period unless on or before the date that is 90 days prior to the first
day of any such extension period either party shall give written notice to the
other that no such automatic extension shall occur.

3.2       Company’s Right to Terminate.

Notwithstanding the provisions of Section 3.1, Company shall have the right to
terminate Executive’s employment under this Agreement at any time for any of the
following reasons:

(a)                upon Executive’s death;

(b)               upon Executive’s Disability;

(c)                for Cause; or

(d)               at any time, for any other reason whatsoever or for no reason,
in the sole discretion of the Board.

3.3       Executive’s Right to Terminate.

Notwithstanding the provisions of Section 3.1 Executive shall have the right to
terminate Executive’s employment under this Agreement for any of the following
reasons:

(a)                as a result of a Change in Duties; provided, however, that
prior to Executive’s termination as a result of a Change in Duties, Executive
must give written notice to Company of the specific occurrence that resulted in
the Change in Duties and such occurrence must remain uncorrected for 10 days
following such written notice; or

 

--------------------------------------------------------------------------------

 

 

(b)               at any time for any other reason whatsoever or for no reason,
in the sole discretion of Executive.

3.4       Notice of Termination.

If Company desires to terminate Executive’s employment hereunder at any time
prior to expiration of the term of employment as provided in Section 3.1, it
shall do so by giving written notice to Executive that it has elected to
terminate Executive’s employment hereunder and stating the effective date and
reason for such termination, provided that no such action shall alter or amend
any other provisions hereof or rights arising hereunder.  If Executive desires
to terminate Executive’s employment hereunder at any time prior to expiration of
the term of employment as provided in Section 3.1, Executive shall do so by
giving a 60-day written notice to Company that Executive has elected to
terminate Executive’s employment hereunder and stating the effective date and
reason for such termination; provided, however, that (a) no such action shall
alter or amend any other provisions hereof or rights arising hereunder and (b)
Company may accelerate Executive’s elected effective date of termination to any
date of Company’s choice from and after its receipt of such notice, and such
action by Company shall not change the basis for Executive’s termination nor be
construed or interpreted as a termination of Executive’s employment by Company
for any reason whatsoever.

3.5       Deemed Resignations.

Any termination of Executive’s employment shall constitute an automatic
resignation of Executive as an officer of Company and each affiliate of Company,
and an automatic resignation of Executive from the Board (if applicable) and
from the board of directors or similar governing body of any affiliate of
Company and from the board of directors or similar governing body of any
corporation, limited liability company or other entity in which Company or any
affiliate holds an equity interest (including any retirement or other benefit
plan of Company or any affiliate of Company) and with respect to which board or
similar governing body Executive serves as Company’s or such affiliate’s
designee or other representative.

ARTICLE 4:  COMPENSATION AND BENEFITS

4.1       Base Salary.

During the period of this Agreement, Executive shall receive a minimum base
salary of $525,000 per annum.  Executive’s base salary may, in the sole
discretion of the Compensation Committee, be increased, but not decreased,
effective as of any date determined by the Compensation Committee.  Executive’s
base salary shall be paid in equal installments in accordance with Company’s
standard policy regarding payment of compensation to executives but no less
frequently than monthly.

4.2       Bonuses. 

Executive shall be eligible to participate in Company’s annual cash incentive
plan as approved from time to time by the Board or the Compensation Committee in
amounts to be determined by the Compensation Committee based upon criteria
established by the Compensation Committee.

4.3       Other Perquisites.

During Executive’s employment hereunder, Executive shall be afforded the
following benefits as incidences of Executive’s employment:

(a)                Business and Entertainment Expenses - Subject to Company’s
standard policies and procedures with respect to expense reimbursement as
applied to its executive

 

--------------------------------------------------------------------------------

 

 

employees generally, Company shall reimburse Executive for, or pay on behalf of
Executive, reasonable and appropriate expenses incurred by Executive for
business related purposes, including dues and fees to industry and professional
organizations and costs of entertainment and business development.

(b)               Other Company Benefits - Executive and, to the extent
applicable, Executive’s spouse, dependents and beneficiaries, shall be allowed
to participate in all benefits, plans and programs, including improvements or
modifications of the same, which are now, or may hereafter be, available to
other executive employees of Company.  Such benefits, plans and programs shall
include, without limitation, any profit sharing plan, thrift plan, health
insurance or health care plan, life insurance, disability insurance, pension
plan, supplemental retirement plan, vacation and sick leave plan, and the like
which may be maintained by Company.  Company shall not, however, by reason of
this paragraph be obligated to institute, maintain, or refrain from changing,
amending, or discontinuing, any such benefit plan or program, so long as such
changes are similarly applicable to executive employees generally.

ARTICLE 5:  EFFECT OF TERMINATION ON COMPENSATION; ADDITIONAL PAYMENTS

5.1       Termination Other Than an Involuntary Termination.

If Executive’s employment hereunder shall terminate upon expiration of the term
provided in Section 3.1 because either party has provided the notice
contemplated in such Section, or if Executive’s employment hereunder shall
terminate for any other reason except those described in Sections 5.2 and 5.3,
then all compensation and all benefits to Executive hereunder shall continue to
be provided until the date of such termination of employment and such
compensation and benefits shall terminate contemporaneously with such
termination of employment; provided, however, that if such termination of
employment shall be for a reason encompassed by Section 3.2(a) or (b), then,
subject to the provisions of Sections 5.5, 5.7 and, in the case of a termination
encompassed by Section 3.2(b), Section 5.6, Company shall (a) pay Executive an
aggregate amount equal to Executive’s base salary at the annual rate in effect
pursuant to Section 4.1 as of the date of such termination of employment, which
aggregate amount shall be divided into 18 equal installments and one such
installment shall be paid on the last day of each month throughout the 18-month
period commencing on the date of such termination of employment, and (b) pay
Executive 30 days after such termination of employment an amount equal to
Executive’s target bonus pursuant to Section 4.2 for the year in which such
termination of employment occurs multiplied by a fraction, the numerator of
which is the number of days during the period beginning on the first day of the
calendar year in which such termination of employment occurs and ending on the
date of such termination of employment, and the denominator of which is 365.

5.2       Involuntary Termination Other Than During a Change of Control Period.

Subject to the provisions of Sections 5.5, 5.6 and 5.7, if Executive’s
employment by Company or any subsidiary thereof or successor thereto shall be
subject to an Involuntary Termination which occurs prior to the date that a
Change of Control Period begins or after the expiration of a Change of Control
Period, then Company shall, as additional compensation for

 

--------------------------------------------------------------------------------

 

 

services rendered to Company (including its subsidiaries), pay to Executive the
following amounts and take the following actions:

(a)        pay Executive the Monthly Severance Amount on the last day of each
month throughout the 18-month period commencing on the date of such Involuntary
Termination; and

(b)        during the portion, if any, of the 12-month period commencing on the
date of such Involuntary Termination that Executive is eligible to elect and
elects to continue coverage for himself and his eligible dependents under
Company’s or a subsidiary’s group health plans, as applicable, under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, and/or
Sections 601 through 608 of the Employee Retirement Income Security Act of 1974,
as amended, Company shall promptly reimburse Executive on a monthly basis for
the difference between the amount Executive pays to effect and continue such
coverage and the employee contribution amount that active senior executive
employees of Company pay for the same or similar coverage under such group
health plans.  Notwithstanding the foregoing, if the provision of the benefit
described in this Section 5.2(b) cannot be provided in the manner described in
such Section without penalty, tax or other adverse impact on Company, then
Company and Executive shall negotiate in good faith to determine an alternative
manner in which Company may provide a substantially equivalent benefit to
Executive without such adverse impact on Company.

5.3       Involuntary Termination During a Change of Control Period.

Subject to the provisions of Sections 5.5, 5.6 and 5.7, if Executive’s
employment by Company or any subsidiary thereof or successor thereto shall be
subject to an Involuntary Termination during a Change of Control Period, then
Company shall, as additional compensation for services rendered to Company
(including its subsidiaries), pay to Executive the following amounts and take
the following actions:

(a)                (i) if the Change of Control relating to such Change of
Control Period constitutes a change in control event (as defined in Treasury
regulation section 1.409A-3(i)(5)), pay Executive on the fifth day after the
last day of Executive’s employment with Company a lump sum cash payment in an
amount equal to two times the sum of (A) Executive’s Annual Base Salary plus (B)
Executive’s Average Annual Bonus, or (ii) if the Change of Control relating to
such Change of Control Period does not constitute a change in control event (as
defined in Treasury regulation section 1.409A-3(i)(5)), pay Executive an
aggregate amount equal to two times the sum of (A) Executive’s Annual Base
Salary plus (B) Executive’s Average Annual Bonus, which aggregate amount shall
be divided into 18 equal installments and one such installment shall be paid on
the last day of each month throughout the 18-month period commencing on the date
of such Involuntary Termination;

(b)               cause any and all outstanding options to purchase common stock
of Company held by Executive to be fully vested and to become immediately
exercisable in full and cause any and all shares of restricted shares of
Company’s common stock held by Executive to become immediately nonforfeitable;
and

 

--------------------------------------------------------------------------------

 

 

(c)        during the portion, if any, of the 18-month period commencing on the
date of such Involuntary Termination that Executive is eligible to elect and
elects to continue coverage for himself and his eligible dependents under
Company’s or a subsidiary’s group health plans, as applicable, under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, and/or
Sections 601 through 608 of the Employee Retirement Income Security Act of 1974,
as amended, Company shall promptly reimburse Executive on a monthly basis for
the difference between the amount Executive pays to effect and continue such
coverage and the employee contribution amount that active senior executive
employees of Company pay for the same or similar coverage under such group
health plans.  Notwithstanding the foregoing, if the provision of the benefit
described in this Section 5.3(c) cannot be provided in the manner described in
such Section without penalty, tax or other adverse impact on Company, then
Company and Executive shall negotiate in good faith to determine an alternative
manner in which Company may provide a substantially equivalent benefit to
Executive without such adverse impact on Company.

5.4       Interest on Late Payments.

If any payment provided for in Section 5.2 or 5.3 hereof is not made when due
(applying the deferred payment date provided for in Section 5.7 as the due date,
if applicable), then Company shall pay to Executive interest on the amount
payable from the date that such payment should have been made under such Section
until such payment is made, which interest shall be calculated at the prime rate
of interest announced by JPMorgan Chase Bank (or any successor thereto) at its
principal office in New York, and shall change when and as any such change in
such prime rate shall be announced by such bank.

5.5       Parachute Payments.

Notwithstanding anything to the contrary in this Agreement, if Executive is a
“disqualified individual” (as defined in Section 280G(c) of the Code), and the
benefits provided for in this Article, together with any other payments and
benefits which Executive has the right to receive from Company and its
affiliates, would constitute a “parachute payment” (as defined in Section
280G(b)(2) of the Code), then the benefits provided hereunder (beginning with
any benefit to be paid in cash hereunder) shall be either (1) reduced (but not
below zero) so that the present value of such total amounts and benefits
received by Executive from Company will be one dollar ($1.00) less than three
times Executive’s “base amount” (as defined in Section 280G(b)(3) of the Code)
and so that no portion of such amounts and benefits received by Executive shall
be subject to the excise tax imposed by Section 4999 of the Code or (2) paid in
full, whichever produces the better net after-tax position to Executive (taking
into account any applicable excise tax under Section 4999 of the Code and any
other applicable taxes).  The determination as to whether any such reduction in
the amount of the benefits provided hereunder is necessary shall be made by the
Compensation Committee in good faith and in consultation with Executive and tax
and legal advisors of Company.  If a reduced cash payment is made and through
error or otherwise that payment, when aggregated with other payments and
benefits from Company (or its affiliates) used in determining if a “parachute
payment” exists, exceeds one dollar ($1.00) less than three times Executive’s
base amount, then Executive shall immediately repay such excess to Company upon
notification that an overpayment has been made.  Nothing in this Section 5.5
shall require Company to be responsible for, or have any liability or obligation
with respect to, Executive’s excise tax liabilities under Section 4999 of the
Code.

 

--------------------------------------------------------------------------------

 

 

5.6       Release and Full Settlement.

As a condition to the receipt of any severance compensation and benefits under
this Agreement, Executive must first execute a release and agreement, in a form
reasonably satisfactory to Company, which (1) shall release and discharge
Company and its affiliates, and their officers, directors, employees and agents
from any and all claims or causes of action of any kind or character, including
but not limited to all claims or causes of action arising out of Executive’s
employment with Company or its affiliates or the termination of such employment,
and (2) must be effective and irrevocable by the earlier of (a) the 55th day
after the termination of Executive’s employment or (b) the day immediately
preceding the first day any cash severance compensation payment is due to be
paid to Executive under the provisions of Article 5 (which due date shall be
determined after taking into consideration any payment delay required under
Section 5.7).  If Executive is entitled to and receives the benefits provided
hereunder, performance of the obligations of Company hereunder will constitute
full settlement of all claims that Executive might otherwise assert against
Company on account of Executive’s termination of employment.

5.7       Payments Subject to Section 409A of the Code.

Notwithstanding the foregoing provisions of this Article 5, if the payment of
any severance compensation or severance benefits under this Agreement would be
subject to additional taxes and interest under Section 409A of the Code because
the timing of such payment is not delayed as provided in Section 409A(a)(2)(B)
of the Code, then any such payments that Executive would otherwise be entitled
to during the first six months following the date of Executive’s termination of
employment shall be accumulated and paid on the date that is six months after
the date of Executive’s termination of employment (or if such payment date does
not fall on a business day of Company, the next following business day of
Company), or such earlier date upon which such amount can be paid under Section
409A of the Code without being subject to such additional taxes and interest. 
Executive hereby agrees to be bound by Company’s determination of its “specified
employees” (as such term is defined in Section 409A of the Code) in accordance
with any of the methods permitted under the regulations issued under Section
409A of the Code.  The provisions of this Section 5.7 shall also apply, to the
extent required under Section 409A of the Code, to any payment of the Monthly
Severance Amount to Executive pursuant to Section 7.1(b).  For the purposes of
this Agreement, Executive shall be considered to have terminated employment with
Company when Executive incurs a “separation from service” with Company within
the meaning of Section 409A(a)(2)(A)(i) of the Code and applicable
administrative guidance issued thereunder; provided, however, that whether such
a separation from service has occurred shall be determined based upon a
reasonably anticipated permanent reduction in the level of bona fide services to
be performed to no more than 49% of the average level of bona fide services
provided in the immediately preceding 36 months.

5.8       Liquidated Damages.

In light of the difficulties in estimating the damages for an early termination
of Executive’s employment under this Agreement, Company and Executive hereby
agree that the payments, if any, to be received by Executive pursuant to this
Article 5 shall be received by Executive as liquidated damages.

5.9       Other Benefits.

This Agreement governs the rights and obligations of Executive and Company with
respect to Executive’s base salary and certain perquisites of employment. 
Except as expressly provided herein, Executive’s rights and obligations both
during the term of his employment and thereafter with respect to stock options,
restricted stock, incentive and

 

--------------------------------------------------------------------------------

 

 

deferred compensation, life insurance policies insuring the life of Executive,
and other benefits under the plans and programs maintained by Company shall be
governed by the separate agreements, plans and other documents and instruments
governing such matters.

ARTICLE 6:  PROTECTION OF CONFIDENTIAL INFORMATION

6.1       Disclosure to and Property of Company.

All information, designs, ideas, concepts, improvements, product developments,
discoveries and inventions, whether patentable or not, that are conceived, made,
developed or acquired by Executive, individually or in conjunction with others,
during the period of Executive’s employment by Company (whether during business
hours or otherwise and whether on Company’s premises or otherwise) that relate
to Company’s (or any of its affiliates’) business, trade secrets, products or
services (including, without limitation, all such information relating to
corporate opportunities, product specification, compositions, manufacturing and
distribution methods and processes, research, financial and sales data, pricing
terms, evaluations, opinions, interpretations, acquisitions prospects, the
identity of customers or their requirements, the identity of key contacts within
the customer’s organizations or within the organization of acquisition
prospects, marketing and merchandising techniques, business plans, computer
software or programs, computer software and database technologies, prospective
names and marks) (collectively, “Confidential Information”) shall be disclosed
to Company and are and shall be the sole and exclusive property of Company (or
its affiliates).  Moreover, all documents, videotapes, written presentations,
brochures, drawings, memoranda, notes, records, files, correspondence, manuals,
models, specifications, computer programs, E-mail, voice mail, electronic
databases, maps, drawings, architectural renditions, models and all other
writings or materials of any type embodying any of such information, ideas,
concepts, improvements, discoveries, inventions and other similar forms of
expression (collectively, “Work Product”) are and shall be the sole and
exclusive property of Company (or its affiliates).  Upon Executive’s termination
of employment with Company, for any reason, Executive promptly shall deliver
such Confidential Information and Work Product, and all copies thereof, to
Company.

6.2       Disclosure to Executive.

Company has and will disclose to Executive, or place Executive in a position to
have access to or develop, Confidential Information and Work Product of Company
(or its affiliates); and/or has and will entrust Executive with business
opportunities of Company (or its affiliates); and/or has and will place
Executive in a position to develop business good will on behalf of Company (or
its affiliates).  Executive agrees to preserve and protect the confidentiality
of all Confidential Information or Work Product of Company (or its affiliates).

6.3       No Unauthorized Use or Disclosure.

Executive agrees that he will not, at any time during or after Executive’s
employment by Company, make any unauthorized disclosure of, and will prevent the
removal from Company premises of, Confidential Information or Work Product of
Company (or its affiliates), or make any use thereof, except in the carrying out
of Executive’s responsibilities during the course of Executive’s employment with
Company.  Executive shall use commercially reasonable efforts to cause all
persons or entities to whom any Confidential Information shall be disclosed by
him hereunder to observe the terms and conditions set forth herein as though
each such person or entity was bound hereby.  Executive shall have no obligation
hereunder to keep confidential any Confidential Information if and to

 

--------------------------------------------------------------------------------

 

 

the extent disclosure thereof is specifically required by law; provided,
however, that in the event disclosure is required by applicable law, Executive
shall provide Company with prompt notice of such requirement prior to making any
such disclosure, so that Company may seek an appropriate protective order.  At
the request of Company at any time, Executive agrees to deliver to Company all
Confidential Information that he may possess or control.  Executive agrees that
all Confidential Information of Company (whether now or hereafter existing)
conceived, discovered or made by him during the period of Executive’s employment
by Company exclusively belongs to Company (and not to Executive), and Executive
will promptly disclose such Confidential Information to Company and perform all
actions reasonably requested by Company to establish and confirm such exclusive
ownership.  Affiliates of Company shall be third party beneficiaries of
Executive’s obligations under this Article 6.  As a result of Executive’s
employment by Company, Executive may also from time to time have access to, or
knowledge of, Confidential Information or Work Product of third parties, such as
customers, suppliers, partners, joint venturers, and the like, of Company and
its affiliates.  Executive also agrees to preserve and protect the
confidentiality of such third party Confidential Information and Work Product to
the same extent, and on the same basis, as Company’s Confidential Information
and Work Product.

6.4       Ownership by Company.

If, during Executive’s employment by Company, Executive creates any work of
authorship fixed in any tangible medium of expression that is the subject matter
of copyright (such as videotapes, written presentations, or acquisitions,
computer programs, E-mail, voice mail, electronic databases, drawings, maps,
architectural renditions, models, manuals, brochures, or the like) relating to
Company’s business, products, or services, whether such work is created solely
by Executive or jointly with others (whether during business hours or otherwise
and whether on Company’s premises or otherwise), including any Work Product,
Company shall be deemed the author of such work if the work is prepared by
Executive in the scope of Executive’s employment; or, if the work is not
prepared by Executive within the scope of Executive’s employment but is
specially ordered by Company as a contribution to a collective work, as a part
of a motion picture or other audiovisual work, as a translation, as a
supplementary work, as a compilation, or as an instructional text, then the work
shall be considered to be work made for hire and Company shall be the author of
the work.  If such work is neither prepared by Executive within the scope of
Executive’s employment nor a work specially ordered that is deemed to be a work
made for hire, then Executive hereby agrees to assign, and by these presents
does assign, to Company all of Executive’s worldwide right, title, and interest
in and to such work and all rights of copyright therein.

6.5       Assistance by Executive.

During the period of Executive’s employment by Company and thereafter, Executive
shall, at Company’s expense, assist Company and its nominee, at any time, in the
protection of Company’s (or its affiliates’) worldwide right, title and interest
in and to Work Product and the execution of all formal assignment documents
requested by Company or its nominee and the execution of all lawful oaths and
applications for patents and registration of copyright in the United States and
foreign countries.

6.6       Remedies. 

Executive acknowledges that money damages would not be sufficient remedy for any
breach of this Article 6 by Executive, and Company or its affiliates shall be
entitled to enforce the provisions of this Article 6 by terminating payments
then owing to Executive under this Agreement or otherwise and to specific
performance and injunctive relief as remedies for such breach or any threatened
breach.  Such remedies shall not be deemed the

 

--------------------------------------------------------------------------------

 

 

exclusive remedies for a breach of this Article 6 but shall be in addition to
all remedies available at law or in equity, including the recovery of damages
from Executive and his agents.

ARTICLE 7:  NON-COMPETITION AND RELATED OBLIGATIONS

7.1       General. 

(a)  As part of the consideration for Company’s employment of Executive and the
compensation and benefits that may be paid to Executive hereunder; to protect
the trade secrets and Confidential Information of Company or its affiliates that
have been and will in the future be disclosed or entrusted to Executive, the
business good will of Company or its affiliates that has been and will in the
future be developed in Executive, or the business opportunities that have been
and will in the future be disclosed or entrusted to Executive by Company or its
affiliates; and as an additional incentive for Company to enter into this
Agreement, Company and Executive agree to the provisions of this Article 7. 
Except as provided in Section 7.1(b), Executive agrees that during Executive’s
employment with Company and for a period of one year following the termination
of Executive’s employment with Company for any reason (the “Non-Compete
Period”), Executive shall not:

(i)         directly or indirectly, either as principal, agent, independent
contractor, consultant, director, officer, employee, employer, advisor,
stockholder, partner or in any other individual or representative capacity
whatsoever, either for Executive’s own benefit or for the benefit of any other
person or entity either (1) hire, contract or solicit, or attempt any of the
foregoing with respect to hiring any employee of Company or its affiliates, or
(2) induce or otherwise counsel, advise, or encourage any employee of Company or
its affiliates to leave the employment of Company or its affiliates; and

(ii)        within any geographic area or market where Company or any of its
affiliates are conducting any business or have, during the twelve months
preceding the termination of Executive’s employment with Company, conducted such
business, as applicable:

(1)        directly or indirectly participate in the ownership, management,
operation or control of, or be connected as an officer, employee, partner,
director, contractor or otherwise with, or have any financial interest in or aid
or assist anyone else in the conduct of, any business in any of the business
territories in which Company is presently or from time-to-time conducting
business that either conducts a business similar to that conducted by Company or
its affiliates or provides or sells a service or product that is the same,
substantially similar to or otherwise competitive with the products and services
provided or sold by Company or its affiliates (a “Competitive Operation”);
provided, however, that this provision shall not preclude Executive after the
termination of Executive’s employment with Company from owning less than 2% of
the equity securities of any publicly held Competitive Operation so long as
Executive does not serve as an employee, officer, director or consultant to such
business;

(2)        directly or indirectly, either as principal, agent, independent
contractor, consultant, director, officer, employee, employer, advisor,
stockholder, partner or in any other individual or representative capacity
whatsoever, either for

 

--------------------------------------------------------------------------------

 

 

Executive’s own benefit or for the benefit of any other person or entity call
upon, solicit, divert or take away, any customer or vendor of Company or its
affiliates with whom Executive dealt, directly or indirectly, during Executive’s
engagement with Company or its affiliates, in connection with a Competitive
Operation; or

(3)        call upon any prospective acquisition candidate on Executive’s own
behalf or on behalf of any Competitive Operation, which candidate is a
Competitive Operation or which candidate was, to Executive’s knowledge after due
inquiry, either called upon by Company or for which Company or any of its
affiliates made an acquisition analysis, for the purpose of acquiring such
entity.

(b)        Notwithstanding the provisions of Section 7.1(a), if (i) Executive
provides written notice to Company pursuant to Section 3.4 that Executive will
terminate employment with Company pursuant to a resignation by Executive that
does not constitute an Involuntary Termination or (ii) either party provides
written notice to the other that the term of this Agreement shall not be
automatically extended as provided in Section 3.1, then, in any such case:

(1)        for purposes of Sections 7.1(a)(ii)(1), the Non-Compete Period shall
end on a date selected by Company and set forth in a written notice provided by
Company to Executive (the “Non-Compete Notice”); provided, however, that (1) the
date selected by Company shall be a whole number of months (not in excess of 12)
after the last day of Executive’s employment with Company and (2) Company shall
pay to Executive the Monthly Severance Amount on the last day of each month
during the portion of the Non-Compete Period that is after the last day of
Executive’s employment with Company; and

(2)        for purposes of Sections 7.1(a)(i), 7.1(a)(ii)(2) and 7.1(a)(ii)(3),
the Non-Compete period shall end on the date that is one year after the last day
of Executive’s employment with Company.

The Non-Compete Notice shall be delivered by Company to Executive within 10 days
after receipt by Company of Executive’s notice pursuant to Section 3.4 or on or
before the date that is 45 days prior to the expiration of the term of this
Agreement under Section 3.1, as applicable.  Executive hereby delegates to
Company the right to select and determine in good faith the duration of the
Non-Compete Period as provided in clause (1) of this Section 7.1(b).

7.2       Non-Disparagement. 

During Executive’s employment with Company and following any termination of
employment with Company, Executive and Company agree not to disparage, either
orally or in writing, Executive, Company, any of Company’s affiliates, business,
products, services or practices, or any of Company’s or its affiliates’
directors, officers, agents, representatives, stockholders, or employees.

7.3       New Employer.

Executive agrees that prior to accepting any new employment during the
Non-Compete Period, Executive shall advise Company of the identity of the
potential new employer.  Company may serve such new employer with notice of the
non-competition restrictions set forth in this Article 7 and may furnish such
employer with a copy of this Agreement or the relevant portions thereof.

 

--------------------------------------------------------------------------------

 

 

7.4       Remedies. 

Executive acknowledges that money damages would not be a sufficient remedy for
any breach of this Article 7 by Executive, and Company or its affiliates shall
be entitled to enforce the provisions of this Article 7 by terminating payments
then owing to Executive under this Agreement or otherwise and to specific
performance and injunctive relief as remedies for such breach or any threatened
breach.  Such remedies shall not be deemed the exclusive remedies for a breach
of this Article 7 but shall be in addition to all remedies available at law or
in equity, including the recovery of damages from Executive and his agents.

7.5       Reformation. 

Company and Executive agree that the foregoing restrictions are reasonable under
the circumstances and that any breach of the covenants contained in this
Article 7 would cause irreparable injury to Company.  Executive understands that
the foregoing restrictions may limit Executive’s ability to engage in certain
businesses anywhere in the United States or such other geographic areas or
markets in which Company or any of its affiliates are conducting business or
have, during the 12 months preceding the termination of Executive’s employment,
conducted such business, as applicable, during the Non-Compete Period, but
acknowledges that Executive will receive sufficiently high remuneration and
other benefits from Company to justify such restriction.  Nevertheless, if any
of the aforesaid restrictions are found by a court of competent jurisdiction to
be unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the parties intend for the restrictions therein set forth to be
modified by the court making such determination so as to be reasonable and
enforceable and, as so modified, to be fully enforced.  By agreeing to this
contractual modification prospectively at this time, Company and Executive
intend to make this provision enforceable under the law or laws of all
applicable States so that the entire agreement not to compete and this Agreement
as prospectively modified shall remain in full force and effect and shall not be
rendered void or illegal.  Such modification shall not affect the payments made
to Executive under this Agreement.

ARTICLE 8:  MISCELLANEOUS 

8.1       Indemnification. 

If Executive shall obtain any money judgment or otherwise prevail with respect
to any litigation brought by Executive or Company to enforce or interpret any
provision contained herein, Company, to the fullest extent permitted by
applicable law, hereby indemnifies Executive for his reasonable attorneys’ fees
and disbursements incurred in such litigation and hereby agrees (i) to pay in
full all such fees and disbursements and (ii) to pay prejudgment interest on any
money judgment obtained by Executive from the earliest date that payment to him
should have been made under this Agreement until such judgment shall have been
paid in full, which interest shall be calculated at the prime rate of interest
announced by JPMorgan Chase Bank (or any successor thereto) at its principal
office in New York, and shall change when and as any such change in such prime
rate shall be announced by such bank.  Any reimbursement of reasonable
attorneys’ fees and disbursements required under this Section 8.1 shall be made
not later than the close of Executive’s taxable year following the taxable year
in which Executive incurs the expense; provided, however, that, upon Executive’s
termination of employment with Company, in no event shall any additional
reimbursement be made prior to the date that is six months after the date of
Executive’s termination of employment to the extent such payment delay is
required under Section 409A(a)(2)(B)(i) of the Code.  In no event shall any
reimbursement be made to Executive for such fees and disbursements incurred
after the later of

 

--------------------------------------------------------------------------------

 

 

(1) Executive’s death or (2) the date that is 10 years after the date of
Executive’s termination of employment with Company.

8.2       Payment Obligations Absolute.

Except as specifically provided in Sections 6.6 and 7.4, Company’s obligation to
pay (or cause one of its subsidiaries to pay) Executive the amounts and to make
the arrangements provided herein shall be absolute and unconditional and shall
not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which Company
(including its subsidiaries) may have against him or anyone else.  All amounts
payable by Company (including its subsidiaries hereunder) shall be paid without
notice or demand.  Executive shall not be obligated to seek other employment in
mitigation of the amounts payable or arrangements made under any provision of
this Agreement, and the obtaining of any such other employment shall in no event
effect any reduction of Company’s obligations to make (or cause to be made) the
payments and arrangements required to be made under this Agreement.

8.3       Notices. 

For purposes of this Agreement, notices and all other communications provided
for herein shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

            If to Company to:                  Concho Resources Inc.

                                                            600 W. Illinois
Avenue

One Concho Center

                                                            Midland, Texas 79701

                                                            Attention:  Chairman
of the Board of Directors

 

 

 

 

 

 

 

 

 

With a copy to:

 

--------------------------------------------------------------------------------

 

 

Concho Resources Inc.

                                                            600 W. Illinois
Avenue

One Concho Center

                                                            Midland, Texas 79701

Attention:  Chief Executive Officer

 

            If to Executive to:                  Mr. Jack F. Harper

                                                            c/o Concho Resources
Inc.

                                                            600 W. Illinois
Avenue

One Concho Center

                                                            Midland, Texas 79701

 

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.

 

8.4       Applicable Law.

This Agreement is entered into under, and shall be governed for all purposes by,
the laws of the State of Texas.

8.5       No Waiver.

No failure by either party hereto at any time to give notice of any breach by
the other party of, or to require compliance with, any condition or provision of
this Agreement shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

8.6       Severability. 

Any provision in this Agreement which is prohibited or unenforceable in any
jurisdiction by reason of applicable law shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating or affecting the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

8.7       Counterparts. 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which together will constitute one and
the same Agreement.

8.8       Withholding of Taxes and Other Employee Deductions.

Company may withhold from any benefits and payments made pursuant to this
Agreement all federal, state, city and other taxes as may be required pursuant
to any law or governmental regulation or ruling and all other normal employee
deductions made with respect to Company’s employees generally.

8.9       Headings. 

The paragraph headings have been inserted for purposes of convenience and shall
not be used for interpretive purposes.

8.10     Gender and Plurals.

Wherever the context so requires, the masculine gender includes the feminine or
neuter, and the singular number includes the plural and conversely.

8.11     Assignment. 

This Agreement shall be binding upon and inure to the benefit of Company and any
successor of Company, by merger or otherwise.  This Agreement shall also be
binding upon and inure to the benefit of Executive and his estate.  If Executive
shall die prior to

 

--------------------------------------------------------------------------------

 

 

full payment of amounts due pursuant to this Agreement, such amounts shall be
payable pursuant to the terms of this Agreement to his estate.  Executive shall
not have any right to pledge, hypothecate, anticipate or assign this Agreement
or the rights hereunder, except by will or the laws of descent and distribution.

8.12     Effect of Termination of the Employment Relationship.

The provisions of Section 3.5 and Articles 5, 6, 7 and 8 shall survive any
termination of the employment relationship between Executive and Company.

8.13     Entire Agreement.

This Agreement constitutes the entire agreement of the parties with regard to
the subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
such subject matter.  Without limiting the scope of the preceding sentence, all
understandings and agreements preceding the date of execution of this Agreement
and relating to the subject matter hereof are hereby null and void and of no
further force and effect, including, without limitation, all prior employment
and severance agreements, if any, by and between Company and Executive.  Any
modification of this Agreement will be effective only if it is in writing and
signed by the party to be charged.                                  [Signatures
are on the following page.]

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the 19th
 day of March, 2014 to be effective as of the Effective Date.

                                                                        Concho
Resources Inc.

 

                                                                        By:     
/s/ Timothy A. Leach                                     

                                                                                   
Name:  Timothy A. Leach

                                                                                   
Title:    CEO, President and Chairman of the Board

               

COMPANY

 

 

 

                                                                        Jack F.
Harper

 

 

                                                                        /s/ Jack
F. Harper                                                       

                                                           
                                                                                               
 

                                                           
                                                                       
EXECUTIVE 

 

 

--------------------------------------------------------------------------------

 